DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Orwig et al. (US 3,939,287) in view of Devine (US 2019/0367227) and further view of Andersen (US 3,476,506).
Orwig et al. disclose a method of decontaminating a harvested agriculture crop of one or more bacterial or fungal microorganisms, comprising contacting the agricultural crop with ethylene oxide (col. 2, lines 48+) at a temperature, considered room temperature, commonly between about 15 and about 30°C for a time between about 3 and about 24 hours, and at a pressure from 0.2 to 2 ATM (about 1.2 atms); see col. 5, lines 40+ to decontaminate the agricultural crop by contacting the crop with EO.  Note that the crop is placed within impermeable plastic bag 12 further comprising sealing the open bag end 74 around a purge tube 70; see figure 2. 
Note that Orwig et al. disclose both evacuation (at pressures less than 1 ATM) and providing an overpressure considered maintained within the bag for a duration in the claimed range ie. between about 3-24 hours and additionally varied with adjusting pressure see col. 5, lines 18-55; col. 6, lines 14-46.
Orwig et al. do not directly discuss a crop consisting of hemp and/or marijuana and the bag necessarily being impermeable (noting that generic plastics discussed might have some degree of permeability).  Devine however teaches preventing outgassing of products including marijuana/cannabis (para. 22) with impermeable packaging materials including LD polyethylene; see para. 66.
It would have been obvious to one of ordinary skill in the art at the time of the invention to package marijuana in impermeable bags as taught by Devine by the process of Orwig et al.
Regarding the size of the bag, “of a sufficient size to encompass the agricultural product to be decontaminated” is merely descriptive of an intended operation; it is considered an obvious design choice to provide a bag at the claimed volume ie. capable of holding up to 5 pounds; both Orwig et al. and Devine discuss various size containers. Furthermore “sized to hold up to 5 pounds of the crop” (1:last line) does not add distinction as it represents a consideration of volume defined by a weight of the crop.  

While not unduly confusing this limitation, setting an upper limit of bag dimension volume, is not distinct.

Orwig et al. does not disclose the use of an ampoule containing ethylene oxide however Andersen et al. teach providing an ampoule of ethylene oxide in combination with a sterilization bag containing products to be treated.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include an ampoule as taught by Andersen et al. in the modified invention to Orwig et al. for ethylene oxide delivery.  Note that Orwig et al. further provides for purging all ethylene oxide (considered including unreacted) (6:20) including flushing with inert gas to remove residual sterilant; 3:30+; 7:55+.
Claims 1, 3, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Orwig et al. (US 3,939,287) in view of Devine (US 2019/0367227) and further view of Andersen (US 5,227,132).
As discussed above Orwig et al. provide for sterilization of a consumable product with EO however do not discuss repeating an evacuation/purging cycle. Andersen ‘132 discloses a sterilization process including utilizing an impermeable bag with an ampoule filled with ethylene oxide comprising opening the ampoule within the bag and flushing the bag with a flushing medium through tubing/conduit and pump 136 including a repeated flushing cycle as claimed (two or more); see col. 7, lines 31-52. It would have been obvious to one of ordinary skill in the art at the time of the invention to repeat an evacuation cycle as claimed as taught by Andersen in the modified invention to Orwig et al. to insure that EO gas is removed to a minimal desired level.
Regarding the claimed “inert gas” (claim 12); “second gas” (claim 18) note that while Andersen provides for a flushing medium without distinction.  Orwig et al. provides for purging all ethylene oxide (considered including unreacted) (6:20) including flushing with inert gas to remove residual sterilant; 3:30+; 7:55+ 
Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Orwig et al. (US 3,939,287) in view of Devine (US 2019/0367227) an Andersen (US ‘132 or ‘506) and further view of Gunther (US 3,851,043).
Orwig et al. does not include treating the residual EO utilizing a reactant material/cationic resin bed however Gunther teaches a process of disposing of exhaust gas from an ethylene oxide sterilizer wherein an inert gas comprising unreacted EO is passed over an acidic cation-active material containing sulfonic acid functional groups neutralizing the EO (2:68+) using a pump 22 and tubing/conduit; see figures; col. 2, lines 35+.  It would have been obvious to one of ordinary skill in the art to treat the residual EO gas as claimed including passing over a sulfonic acid dry resin bed in order to neutralize the EO in an environmentally conscious manner. 
Response to Arguments
Applicant's arguments filed 11/7/22 have been considered however are not persuasive.
Regarding the previous restriction requirement and consideration of the skill level of one of ordinary skill in the art, note that a restriction requirement between applicant’s disclosed inventions as presented and claimed is directed to the process steps of handling the ethylene oxide as the packaging materials used as disclosed affect the process e.g. within a sterilization chamber and outer container is also considered to differentiate the disclosed processes not solely a bag material selection.  Ethylene oxide is widely known for toxicity and flammability presenting safety issues etc.  Handling of the different packaging as disclosed is considered to be differently affected by the material permeability characteristics such as EO purging from an interior or exterior of the plastic bag.  Consideration of claimed processes defined by recited process steps in a disclosure is not the same as what one of ordinary skill in the art might recognize such as a material selection for its known characteristics. 
Regarding the bag material and properties thereof to the invention to Orwig, speculation that a plastic bag is to be considered permeable is not agreed with.  Note that permeability is commonly understood in the art to include some degree of porosity.  The bags of Orwig or Devine are not considered to be porous.  The closure and process discussed in Orwig include variables which would affect the EO gas diffusion discussed including whether or not the bag is provided with gas impermeable seal e.g. hermetic seal or otherwise. 
Furthermore the term “impermeable” is recognized in the art with parameter ranges such as to liquids and gases, and degrees thereof.  Applicant does not clearly provide for different bag material selections defining “impermeable” from “permeable” or ranges affecting the permeability thereof.  The instant disclosure and presents permeable and impermeable alternative selections and mentions PE and LDPE (pg. 7, lines 8+) however does not make a distinction.  Thus attacking the prior art for differentiation of what is permeable and/or impermeable is not persuasive as applicant has not disclosed with specificity what materials, thicknesses etc. is being defined by the claims.  The selection of a material for its known material characteristic of impermeability is considered well within the consideration of one of ordinary skill in the packaging arts. 
Orwig et al. discloses use of plastic bag 12 (3:44) however not necessarily in a sealed condition during treatment nor discussing permeability thereof e.g. to air, gases, and moisture; common plastics are generally recognizable as having varied impermeable characteristics however gas permeability is varied and parameters other than material selections affect performance including material thicknesses; environmental pressures etc. While Orwig et al. discuss the EO diffusing, this is also accomplished at an internal pressure.  The ability of ethylene oxide gas to diffuse through plastics at applied pressures is not necessarily considered limiting and/or defining a nominal material characteristic, ie. permeability, of plastic, noting other factors including duration, environmental conditions, etc.  Preferred material choices, modification of dimensions etc. are ordinary considerations in the packaging art.  The election of a sealable impermeable bag in this application is noted without regard to a specific disclosed embodiment, however note that previously amended claim 19 recited a “low density impermeable polyethylene bag”.  LDPE typically is recognizable as having a high degree of permeability to gas, however the inclusion of claim 19 with the elected impermeable species argued in the Response of 11/11/21 contrast with the current arguments discussing diffusion of EO and material selections; see materials of Orwig, Devine and Andersen. Interpretation and criticality of “permeable” and/or “impermeable” is not agreed with as the disclosure of the instant application exemplifies similar or same material choices for use in the recited process. The claims lack distinction as argued; a bag comprising a specific barrier layer and/or sealing structure is not required by claimed process.  Note that during patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999).  In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation'' consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.  Limitations not appearing in the claims cannot be relied upon for patentability; In re Self, 671 F.2d 1344, 1348 (CCPA 1982).  Particular embodiments appearing in the written description are not to be read into the claims if the claim language is broader than the embodiment; see Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875 (Fed.Cir. 2004).  
The prior art relied upon discloses ethylene oxide treatment at temperatures (considered ambient/room temperatures) within the claimed range as discussed supra.  Duration and amounts of EO provided to treat a desired product in varying amounts are also considered parameters which one of ordinary skill in the art would commonly take into consideration and be able to modify to achieve an expected result in the same manner.  Treating marijuana and/or hemp products in the same manner as other perishable products, such as spices disclosed by Orwig, does not import novelty to a process by recognizing characteristics of the particular product and/or effectiveness with regard to the particular product.  The claimed method must distinguish over prior art processes such that it defines a novel process defined by steps of operation.    
Regarding the recited steps of purging in combination with opening an ampule, providing ethylene oxide within an ampule is considered an obvious substitution for releasing EO gas using the probe of Orwig as taught previously by Andersen.  One of ordinary skill in the art could recognize alternative delivery methods and provide the sterilant gas by another process to achieve EO exposure within the bag interior. 
Arguments with respect to the prior art however have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).Note that a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.  While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions; see KSR Int. v. Teleflex 550 US__(2007).  
To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art; ibid.  
The analysis need not seek out precise teachings directed to the challenged claimed specific subject matter, for a court can consider the inferences and creative steps a person of ordinary skill in the art would employ.  Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed; ibid.  Note also that “A person of ordinary skill is also a person of ordinary creativity, not an automaton”); Ball Aerosol & Specialty Container, Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009). 
Regarding the teachings of Devine, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, packaging a particular product such as hemp or marijuana includes packaging materials suited for preservation of the product.  Sterilization procedures to be performed within a package is considered related.  The one way valve of Devine is not relied upon as a purge probe; see above discussion of Orwig including bag material permeability.
Regarding Andersen, Andersen discusses performing sterilization with EO at temperatures below those argued including at room temperature; see col. 1, lines 58-66.  Furthermore Orwig et al. is considered also to perform operations within the claimed range.  The bag material holding the ampule of Andersen is considered for containing the ampule parts after activation and is not relied upon for an impermeable bag structure.  Furthermore the teachings of Andersen are considered pertinent to the use of ethylene oxide gas which is considered inherently recognized in the art for undesired characteristics such as toxicity and flammability.  Collection, containment and safety issues of residual EO gas are considered recognized factors to one of ordinary skill in the art.  While some processes might use predetermined amounts to be considered safe, other processes might also be utilized by one of ordinary skill in the art to ensure safety.  The proposed combination of teachings relied upon does not include packaging marijuana/hemp as taught by Devine with a permeable bag.  Similarly regarding Andersen ‘132, procedures including repeating cycles are considered common as redundancy is considered commonly available for ensuring safety to one of ordinary skill in the art.  
The final discussion of the teachings of Devine are not clear as a specific argument against the combination of references, including the proposed modification of Orwig.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). One of ordinary skill in the art could utilize the modified process of Orwig to achieve decontamination of a similar product ie. a hemp or marijuana product as taught by Devine. Devine is considered pertinent to preserving the claimed product in a packaging environment for increasing product longevity and specifically recognizes undesirable contamination and degradation of the claimed hemp product. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1759